Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 3/11/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Double-inclusion of “a plane” leads to an unclear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (JP 2006-027058 A).
Regarding claim 1, Hayakawa discloses a liquid absorber comprising an absorbing member (25,26,32, fig. 2 or 81-88, fig. 12), the absorbing member including a plurality of segments (see fig. 2 or 12), one segment of the plurality of segments including: 
a liquid landing surface configured to receive liquid discharged from a liquid discharge head to absorb the liquid (see figs. 2 or 12); and 
a side surface perpendicular to the liquid landing surface, the side surface contacting a side surface of another segment of the plurality of segments (see fig. 12).
Regarding claim 2, Hayakawa further discloses the liquid absorber according to claim 1, wherein the one segment of the plurality of segments includes another side surface perpendicular to the liquid landing surface, wherein said another side surface contacts a side surface of still another segment of the plurality of segments (see fig. 12).
claim 3, Hayakawa further discloses the liquid absorber according to claim 1, wherein the plurality of segments includes three or more segments arranged so that side surfaces of adjacent two of the three or more segments contact each other (see fig. 12).
Regarding claim 4, Hayakawa further discloses the liquid absorber according to claim 3, wherein each of the plurality of segments has a same shape (see fig. 12).
Regarding claim 5, Hayakawa further discloses the liquid absorber according to claim 1, wherein the one segment of the plurality of segments has at least two side surfaces contacting other segments of the plurality of segments (see fig. 12).
Regarding claim 6, Hayakawa further discloses the liquid absorber according to claim 1, wherein the plurality of segments includes one or more segments on which the liquid discharged from the liquid discharge head land and one or more segments on which the liquid discharged from the liquid discharge head do not land (This is an intended-use limitation and Hayakawa is capable of meeting the limitation.).
Regarding claim 11, Hayakawa further discloses a liquid discharge apparatus comprising: the liquid absorber according to claim 1; and the liquid discharge head configured to discharge the liquid onto a sheet material (see figs. 1 and 12).
Regarding claim 12, please note the rejection as set forth above with respect to claim 1.  Claim 12 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Regarding claim 13, Hayakawa further discloses the dummy discharge receptacle according to claim 12, wherein the landing target member is further divided in a plane on which the liquid discharged from the liquid discharge head does not land 
Regarding claim 14, Hayakawa further discloses a liquid discharge apparatus comprising: the dummy discharge receptacle according to claim 12; and a liquid discharge head configured to discharge the liquid onto a sheet material (see figs. 1 and 12).
Regarding claim 16, Hayakawa further discloses a liquid discharge apparatus comprising: 
a liquid discharge array including a plurality of liquid discharge heads arrayed in a direction perpendicular to a direction of conveyance of a sheet material (see 11-18, figs. 1 and 12); 
a dummy discharge receptacle at a position opposed to the liquid discharge array (3, figs. 1-2 and 12); and 
an absorbing member accommodated in the dummy discharge receptacle (25,26,32, fig. 2 or 81-88, fig. 12), the absorbing member including a plurality of segments arranged in plural at least in the direction perpendicular to the direction of conveyance of a sheet material (see figs. 2 or 12), 
wherein the liquid discharge array is configured to discharge liquid for dummy discharge onto the sheet material passing a sheet-material passage region and a segment of the plurality of segments including at least a region outside the sheet-material passing region (This is an intended-use limitation and Hayakawa is capable of meeting the limitation.  See figs. 1-2 and 12.).
claim 17, Hayakawa further discloses the liquid discharge apparatus according to claim 16, wherein side surfaces of adjacent two of the plurality of segments contact each other (see fig. 12).
Regarding claim 18, Hayakawa further discloses the liquid discharge apparatus according to claim 16, wherein the plurality of segments is divided in a plane to receive the liquid discharged from the liquid discharge array (see figs. 2 or 12).
Regarding claim 19, Hayakawa further discloses the liquid discharge apparatus according to claim 16, wherein the plurality of segments has a same shape (see figs. 2 or 12).
Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanioku et al. (US 2020/0316945 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2006-027058 A).
Regarding claim 10, Hayakawa discloses all the limitations of parent claims 1 and 5. 
Hayakawa does not disclose the liquid absorber according to claim 5, wherein the absorbing member is a melanin foam.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the absorbing member out of melanin foam for the purpose of minimizing material costs and improving safety for human use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See KR 2020001915 A.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanioku et al. (US 2020/0316945 A1).
Regarding claim 10, Tanioku discloses all the limitations of parent claims 1 and 5. 
Tanioku does not disclose the liquid absorber according to claim 5, wherein the absorbing member is a melanin foam.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the absorbing member out of melanin foam for the purpose of minimizing material costs and improving safety for human use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See KR 2020001915 A as an example of melanin foam use.
Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2006-027058 A) in view of Matsumura (JP 2003-080739 A).
Regarding claim 7, Hayakawa discloses all the limitations introduced in parent claim 1.
Hayakawa does not appear to disclose the liquid absorber according to claim 1, further comprising another absorbing member below the absorbing member, wherein said another absorbing member is configured to absorb the liquid.
However, Hayakawa as modified by Matsumura discloses the liquid absorber according to claim 1, further comprising another absorbing member below the absorbing member, wherein said another absorbing member is configured to absorb the liquid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa with the teachings of Matsumura, for the purpose of effectively absorbing both color and black ink (see Matsumura’s para 30).
Regarding claim 8, Hayakawa, as modified by Matsumura, further discloses the liquid absorber according to claim 7, wherein an area of said another absorbing member is greater than an area of one segment of the plurality of segments of the absorbing member (Matsumura’s para 30 indicates that 28 covers the entire bottom plate 30.).
Regarding claim 9, Hayakawa, as modified by Matsumura, further discloses the liquid absorber according to claim 7, wherein the absorbing member has a higher permeability to the liquid than said another absorbing member, wherein said another absorbing member has a greater capillary force than the absorbing member (see Matsumura’s para 30).
Regarding claim 20, please note the rejection as set forth above with respect to claim 7.  Claim 20 is rejected for similar reasons as claim 7; detailed discussion is omitted for brevity.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2006-027058 A) in view of Inoue (JP 2016-132142 A).
Regarding claim 15, Hayakawa discloses the liquid discharge apparatus according to claim 14, further comprising a plurality of liquid discharge heads, including the liquid discharge head (see 11-18, figs. 1 and 12), arranged in plural in both a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa with the teachings of Inoue, for the purpose of expediting the printing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

April 12, 2021